Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on July 13, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 18 recites “wherein the product channel is configured such that the mass is not divided lengthwise to its direction of movement” which is not originally disclosed and thus is new matter.  As understood from the original specification and claim 1, the cross-section of the product channel is divided by a carrier that extends in parallel to the longitudinal axis of the inner tube over the entire length of the product channel (i.e., the product channel is configured such that the mass IS divided lengthwise to its direction of movement by the carrier).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 5, 7-9, 11-13, 15-16 and 19 are replete with antecedent basis clarity issues.  In claim 5, it is not clear to what “the mass” is related.  In claim 6, “the bore holes” has two possible antecedent bases making it unclear.  In claim 13, it is not clear if “at least two webs” refers to the previously mentioned webs or to new ones.  Claim 15 is unclear because, as understood from the specification, the further inner tube does not have a carrier, but rather the further inner tube is exchanged together with a further carrier.  In claim 16, “a spindle is run on bearings stationary and rotatably” is unclear.  Claim 20 recites “can be” making it unclear is such claim recitations thereafter are being positively claimed.  Claim 
The Examiner suggests the following amendments:
1. (Currently Amended) Cooling nozzle for use in the production of foods, comprising an inner tube and, arranged at a distance around it, an inner jacket tube between them confine a product channel, wherein an inner volume of the inner tube forms an inner coolant channel and wherein an outer jacket tube that is arranged at a distance around the inner jacket tube forms an outer coolant channel that encompasses the product channel, wherein a cross-section of the product channel is divided by a carrier that extends in parallel to a longitudinal axis of the inner tube over an entire length of the product channel and 
2. (Currently Amended) Cooling nozzle according to claim 1, wherein the carrier has a cross-section that is constant along the entire length of the product channel.
5. (Currently Amended) Cooling nozzle according to claim 1, wherein the outer cooling channel has a first inlet and a first outlet to which a first cooling device is connected, and in that the inner cooling channel has a second inlet and a second outlet to which a second cooling device is connected, wherein the first cooling device and the second cooling device independently from one another are configured to generate a coolant flow that is sufficient for cooling a mass in the product channel at a cooling rate of from 5 to 130 °C/min.
6. (Currently Amended) Cooling nozzle according to claim 1, wherein the carrier on its opposite ends has bore holes that form a second inlet and a second outlet for the inner coolant channel, wherein the bore holes are guided through the inner jacket tube and the inner tube and wherein connection of the carrier.
7. (Currently Amended) Cooling nozzle according to claim 1, directly connected to an outlet of an extruder.
8. (Currently Amended) Cooling nozzle according to claim 1, connected to an outlet of an extruder by a connecting piece that forms an at least sectionally annular product guiding channel between an inner wall and an outer wall spaced therefrom, and in that the inner wall and/or the outer wall is heated to a temperature that is higher than an outlet temperature of a mass from the extruder.
9. (Currently Amended) Cooling nozzle according to claim 1, being at one end it is releasably connectable to a connecting piece having a core piece within a jacket section, which between them within a radial section form a product guiding channel and which are connected by a catch, wherein a cross-section of the product guiding channel is arranged matching the cross-section of the product channel.
11. (Currently Amended) Cooling nozzle according to claim 1, oriented in a way that the carrier is arranged above the longitudinal axis of the inner tube and/or of the inner jacket tube, and in that an outlet of the product channel is arranged above a conveyor belt.
12. (Currently Amended) Cooling nozzle according to claim 1, comprising at least one web that extends over a length of the inner tube and in parallel to its longitudinal axis and that protrudes over the inner tube, wherein the inner tube is fixedly connected to the inner jacket tube and/or the outer jacket tube exclusively by means of the carrier.
13. (Currently Amended) Cooling nozzle according to claim 12, comprising at least two webs of the at least one web that are arranged around a circumference of the inner tube, each in equal distance to one another and to the carrier.
and at least one further carrier that are exchangeable against the and the carrier, wherein the further inner tube has a different outer diameter the respective carriers extend up to the same radius from a longitudinal central axis of the respective inner tubes.
16. (Currently Amended) Cooling nozzle according to claim 1, mounted to a connector plate, comprising a bearing plate which is connected to the connector plate by a holder and at which a spindle is run rotatably on stationary bearings a cross-section of the carrier.
19. (Currently Amended) Cooling nozzle according to claim 17, connected through a connecting piece arranged between an outlet of an extruder and an inlet of the product channel, which connecting piece forms an at least sectionally annular product guiding channel between an inner wall and an outer wall spaced-apart therefrom, and in that the inner wall and/or the outer wall is heated to a temperature that is higher than an outlet temperature of a mass from the extruder.
20. (Currently Amended) Cooling nozzle according to claim 17, wherein the cooling nozzle is lengthened or shortened by at least one axial section in order to change the structure of the product and/or when extruding a different mass or respectively after a change of product.
21. (Currently Amended) Cooling nozzle according to claim 17, comprising a pushing element that is connected to a spindle nut and is moved into the product channel by a spindle, wherein the spindle is run rotatably on stationary bearings 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites “wherein the product channel is configured such that the mass is not divided lengthwise to its direction of movement” which does not further limit claim 1, upon which claim 18 depends, which recites “wherein a cross-section of the product channel is divided by a carrier 19 that extends in parallel to a longitudinal axis of the inner tube 13 over an entire length of the product channel”.  Thus, claim 1 recites that the product channel is configured such that the mass IS divided lengthwise to its direction of movement by the carrier.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (US 5,333,538) in view of Royle (US 1,368,658).
Sawa (US 5,333,538) discloses a cooling nozzle for use in the production (extrusion) of foods (abstract; figs. 5-8), comprising an inner tube 103 and, arranged at a distance around it, an inner jacket tube 102b between them confine a product channel (col. 7, lines 29-42), wherein an inner volume of the inner tube 103 forms an inner coolant channel (fig. 5, 7; col. 7, lines 4-11) and wherein an outer jacket tube 102a that is arranged at a distance around the inner jacket tube 102b forms an outer coolant channel that encompasses the product channel (figs. 5, 7; col. 6, lines 48-58);
(Claim 5) wherein the outer cooling channel has a first inlet 119 and a first outlet 119 to which a first cooling device is connected (col. 6, lines 53-58), and in that the inner cooling channel has a second 
(Claim 8) wherein the cooling nozzle is connected to an outlet of an extruder 106, 110, 111 by a connecting piece 101, 105 that forms an at least sectionally annular product guiding channel between an inner wall (of the die holder 101) and an outer wall (of head 105) spaced therefrom (fig. 5), and in that the inner wall and/or the outer wall is heated to a temperature that is higher than an outlet temperature of a mass from the extruder (col. 6, lines 21-27 and 45-48; the material from extruder in chamber 107 can be further heated by heaters 116);
(Claim 12) at least one web that extends over the length of the inner tube and in parallel to its longitudinal axis and that protrudes over the inner tube 103 (figs. 5, 7; col. 5, line 59, to col. 6, line 2; col. 7, lines 29-50; grooves 108 define webs therebetween which are similarly arranged axially in parallel over the length of the inner tube 103); 
(Claim 14) wherein the web extends up to a distance of at maximum 2 mm from the inner jacket tube (figs. 5, 7; col. 5, line 59, to col. 6, line 2; col. 7, lines 29-50; grooves 108 contact the inner jacket tube 102b, and thus the webs defined by the grooves extends up to a distance of 0 mm from the inner jacket tube; note that a distance of at maximum 2 mm includes distances of 0 mm to 2 mm);
(Claim 19)  wherein the cooling nozzle is connected through a connecting piece 101, 105 arranged between an outlet of an extruder 106, 110, 111 and an inlet of the product channel, which 
(Claim 20) wherein the cooling nozzle is lengthened or shortened by at least one axial section in order to change the structure of the product and/or when extruding a different mass or respectively after a change of product (col. 7, lines 56-67; head 105 can be replaced by another of different length).
However, Sawa (US 5,333,538) does not disclose a cross-section of the product channel being divided by a carrier that extends in parallel to a longitudinal axis of the inner tube over an entire length of the product channel and wall surfaces of which carrier are seamless and continuously abut on the inner tube and on the inner jacket tube.
Royle (US 1,368,658) discloses an extrusion die nozzle (figs. 1-4; p. 2, lines 79-84) comprising an inner tube 13 and, arranged at a distance around it, an inner jacket tube 6 between them confine a product channel 18, wherein a cross-section of the product channel is divided by a carrier 19 that extends in parallel to a longitudinal axis of the inner tube 13 over an entire length of the product channel at an upper end thereof (fig. 2) and wall surfaces of which carrier 19 are seamless and continuously abut on the inner tube 13 and on the inner jacket tube 6 (figs. 1-2; p. 2, lines 26-39);
(Claim 2) wherein the carrier 19 has a cross-section that is constant along the entire length of the product channel at an upper end thereof (figs. 1-2);
(Claim 3) wherein the carrier 19 is releasably connected to the inner jacket tube 6 (p. 1, lines 79-112; p. 2, lines 1-39 and 105-115);
(Claim 11) wherein the nozzle is oriented in a way that the carrier 19 is arranged above the longitudinal axis of the inner tube 6 (figs. 1-2; note that the combination of Sawa (US 5,333,538) and 
(Claim 12) wherein the inner tube 13 is fixedly connected to the inner jacket tube 6 exclusively by means of the carrier 19 (as shown in figs. 1 and 2, the inner tube 13 and the inner jacket tube 6 are spaced except for the carrier 19 which exclusively and fixedly connects them; note that the combination of Sawa (US 5,333,538) and Royle (US 1,368,658) would result in the inner tube also being fixedly connected to the outer jacket tube exclusively by means of the carrier because the outer jacket tube is fixedly connected to inner jacket tube).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the inner tube and the inner jacket tube of Sawa (US 5,333,538) with an inner tube, an inner jacket tube and a carrier, as recited by Royle (US 1,368,658), because such a modification is known in the extrusion art and would provide an alternative configuration for the product channel to obtain a different shaped product.

	As to claim 9, Royle (US 1,368,658) further discloses the cooling nozzle being at one end it is releasably connectable (by a locking ring 10) to a connecting piece having a core piece 12 within a jacket section 5, which between them within a radial section form a product guiding channel (fig. 2) and which are connected by a catch 16, wherein a cross-section of the product guiding channel (at a downstream end thereof) is arranged matching the cross-section of the product channel.
	
As to claim 10, Royle (US 1,368,658) further discloses the core piece is formed with the catch and the jacket section thereon as a single piece (fig. 6; p. 2, lines 49-54).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the connecting piece of Sawa (US 5,333,538) with a connecting piece, as recited 

As to claim 11, Sawa (US 5,333,538) further discloses a nozzle 35 having an outlet of a product channel arranged above a conveyor belt 37 (figs. 3-4).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the outlet of the cooling nozzle to be arranged above a conveyor belt because such a modification is known in the art, as disclosed by Sawa (US 5,333,538), and would enable conveying of extruded product away from the nozzle.

As to claim 13, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the at least one web with at least two webs that are arranged around the circumference of the inner tube, each in equal distance to one another and to the carrier, because Sawa (US 5,333,538) discloses (figs. 5, 7; col. 5, line 59, to col. 6, line 2; col. 7, lines 29-50) that each groove forms an opening diameter (i.e., an individual product die opening).  As mentioned above, the grooves form webs therebetween, and thus the number of grooves and the number of webs are dependent upon the number of individual product die openings desired.  As to the equal distance, it would be well within an artisan of ordinary skill that such distances define the length of the individual products, and equal distances would produce equal length individual products as desired.

As to claim 17, Sawa (US 5,333,538) further discloses an extruded mass moving through the product channel, coolant (cooling water) moving through the inner coolant channel and through the outer coolant channel (col. 6, line 28, to col. 7, line 50), and a nozzle 35 being arranged to lay a mass onto a conveyor belt 37 (figs. 3-4).  Royle (US 1,368,658) further discloses the nozzle forming a single-.

Claims 7 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (US 5,333,538) in view of Royle (US 1,368,658) as applied to claims 1-3, 5, 8-14, 17 and 19-20 above, and further in view of Roberts (US 1,435,659).

Sawa (US 5,333,538) and Royle (US 1,368,658) do not disclose the limitations of claim 7.
Roberts (US 1,435,659) discloses a cooling nozzle 18, 30 directly connected to an outlet of an extruder 10, 20.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the cooling nozzle to be directly connected to an outlet of an extruder, as recited by Roberts (US 1,435,659), because such a modification is known in the extrusion art and would provide an alternative configuration for connecting the nozzle to an extruder.

Sawa (US 5,333,538) and Royle (US 1,368,658) do not disclose the limitations of claim 8.
Roberts (US 1,435,659) discloses a cooling nozzle comprising an inner tube 30 and an inner jacket tube 18 defining a product channel therebetween, wherein the product channel is configured 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the product channel to be configured such that an extrusion mass therein is not divided lengthwise to its direction of movement, as disclosed by Roberts (US 1,435,659), because such a modification is known in the extrusion art and would provide an alternative configuration for the product channel.

Allowable Subject Matter
Claims 4, 6, 15-16 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest:
the cooling nozzle, as recited by claim 4, particularly wherein the carrier is connected to the inner jacket tube by screws that engage in threaded bore holes arranged within the carrier and that abut on the inner jacket tube, and in that in the outer jacket tube mounting bore holes are arranged that cover the threaded bore holes and that are reversibly closable by closures; or
the cooling nozzle, as recited by claim 6, wherein the carrier on its opposite ends has bore holes that form a second inlet and a second outlet for the inner coolant channel, wherein the bore holes are guided through the inner jacket tube and the inner tube and wherein connection lines that are sealingly guided through bore holes within the outer jacket tube are connected to the bore holes of the carrier; or
the cooling nozzle, as recited by claim 15, particularly combined with at least one further inner tube and at least one further carrier that are exchangeable against the inner tube and the carrier, 
the cooling nozzle, as recited by claim 16, particularly mounted to a connector plate, comprising a bearing plate which is connected to the connector plate by a holder and at which a spindle is run rotatably on stationary bearings and a spindle nut that engages the spindle and that is connected to a pushing element that is slidable lengthwise along the spindle and that has a cross-section approximately equal to or smaller than the cross-section of the product channel and that has a longitudinal recess having a cross-section approximately equal to or larger than a cross-section of the carrier; or
the cooling nozzle, as recited by claim 21, particularly comprising a pushing element that is connected to a spindle nut and is moved into the product channel by a spindle, wherein the spindle is run rotatably on stationary bearings at a bearing plate that by a holder is connected to a connector plate that is connected to the cooling nozzle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744